UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6861



JOHN P. DAROUSE, JR.,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-01-137)


Submitted:   November 21, 2003            Decided:   February 17, 2004


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


John P. Darouse, Jr., Appellant Pro Se. Kent Pendleton Porter,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John P. Darouse, Jr., a federal prisoner, appeals the

district     court’s        order   adopting       the     magistrate     judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).        We affirm in part, and vacate and remand in

part.

            Darouse appeals the district court’s dismissal as moot

his claim that the Parole Commission, in violation of his due

process rights, held an untimely revocation hearing on November 11,

2000, a period more than ninety days after the parole warrant was

executed.     18 U.S.C. § 4214(c) (2000).           The district court found

this claim moot because Darouse was released from incarceration on

December 21, 2000. A consequence of the parole revocation hearing,

however,     was     the    continuation      of   Darouse’s     parole       until

February 17, 2009, beyond his original release date of November 28,

2000.     Thus, we conclude that Darouse is still in custody for

purposes    of     this    claim,   and    there    is     accordingly    a   live

controversy.       See Spencer v. Kemna, 523 U.S. 1, 8 (1998); Jones v.

Cunningham, 371 U.S. 236, 243 (1963) (holding that parole amounts

to custody under habeas corpus statute).                 We vacate the district

court’s dismissal of this claim as moot and remand this claim to

the     district    court     for   further    proceedings      regarding      the

significance, if any, to the alleged delay in holding Darouse’s




                                     - 2 -
revocation hearing.    See Morrisey v. Brewer, 408 U.S. 471, 488

(1972); Gaddy v. Michael, 519 F.2d 669, 673 (4th Cir. 1975).

            We have reviewed the record relating to Darouse’s other

claims and find no reversible error.    Accordingly, we affirm as to

the remaining claims for the reasons stated by the district court.

See Darouse v. United States Parole Commission, No. CA-01-137 (E.D.

Va. Mar. 28, 2003).   We grant Darouse’s motion to proceed in forma

pauperis.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                        VACATED AND REMANDED IN PART




                                - 3 -